PER CURIAM.
Charles Henry Williams appeals an “order denying” his motion to correct illegal sentence. We dismiss for lack of an appealable order. Although we assume that the trial judge denied Williams’ motion to correct illegal sentence, we are still without an appropriate order rendered in the trial court. Florida Rule of Appellate Procedure 9.020(g) defines rendition of an order as the filing of a judge’s signed written order with the clerk of the trial court. We dismiss this appeal with direction to the trial court to reconsider the motion and render an appropriate order susceptible of this court’s review. If the trial court again summarily denies the motion, it must attach such portion of the record that conclusively refutes Williams’ allegations. See Turner v. State, 667 So.2d 882 (Fla. 2d DCA 1996); Weems v. State, 627 So.2d 575 (Fla. 2d DCA 1993).
*625Appeal dismissed; remanded with directions.
DANAHY, A.C.J., and PARKER and WHATLEY, JJ., concur.